JUDGEMENT ORDER

CARMAN, Judge:
Upon consideration of the Notice of Revised Determination on Remand, Merrill Corporation, St. Paul, Minnesota, TA-W-52, 050, signed April 23, 2007 by the Certifying Officer, Division of Trade Adjustment Assistance, Employment and Training Administration, Untied States Department of Labor and publication of the same in the Federal Register on May 3, 2007 (72 Fed. Reg. 24615), and upon consideration of all other papers and proceedings in the above-captioned matter, it is hereby
ORDERED that the Notice of Revised Determination on Remand is AFFIRMED, which certifies that:
All workers of Merrill Corporation, St. Paul, Minnesota, who became totally or partially separated from employment on or after June 10, 2002, through two years from the issuance of this revised determination, are eligible to apply for Trade Adjustment Assistance under Section 223 of the Trade Act of 1974; and it is further
ORDERED that this case is dismissed.
Each party shall bear its own fees and costs.